Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE FIFTH AMENDED AND RESTATED ANSYS, INC.

1996 STOCK OPTION AND GRANT PLAN

 

Name of Grantee:    Ajei S. Gopal    Number of Restricted Stock Units Granted:
      Grant Date:                                , 2016   

Pursuant to the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan (the “Plan”) as amended through the date hereof, ANSYS, Inc. (the
“Company”) hereby grants the number of Restricted Stock Units listed above (the
“Award”) to the Grantee named above. Each “Restricted Stock Unit” shall relate
to one share of Common Stock, par value $.01 per share (the “Stock”), of the
Company, subject to the restrictions and conditions set forth in this Restricted
Stock Unit Agreement (the “Agreement”) and in the Plan. Reference is made to the
Employment Agreement entered into between the Company and the Grantee on August
        , 2016 (the “Employment Agreement”). Capitalized terms used herein and
defined in the Employment Agreement shall be defined and interpreted under the
Employment Agreement.

1. Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
shares of Stock have been issued pursuant to Section 3 hereof.

2. Vesting of Restricted Stock Units.

(a) The Restricted Stock Units shall become vested pursuant to the following
schedule (each, a “Vesting Date”), so long as the Grantee continues to be
employed by the Company on each such date;

 

Incremental Number of Restricted Stock Units Vested

  

Vesting Date

            (33.3%)                , 2017             (33.3%)   
            , 2018             (33.4%)                , 2019

(b) In the event that the Grantee’s employment with the Company is terminated by
the Company without Cause (as defined in the Employment Agreement) or the
Grantee terminates his employment for Good Reason (as defined in the Employment
Agreement), in either case, other than during the CIC Protection Period (as
defined in the Employment Agreement), then subject to the effectiveness of the
Release (as defined and described in the Employment Agreement), this Award shall
be deemed vested as if the Grantee had been employed by the Company for an
additional two years after the Date of Termination (as defined in the Employment
Agreement).



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, in the event that this
Award is assumed in the sole discretion of the parties to a Change in Control
(as defined in the Employment Agreement) or is continued by the Company and
thereafter remains in effect following such Change in Control, then, subject to
the effectiveness of the Release (as described in the Employment Agreement),
this Award shall be deemed vested in full upon the date on which the Grantee’s
employment with the Company and its subsidiaries or successor entities
terminates (or the date of the Change in Control, if later) if (i) such
termination occurs during the CIC Protection Period and (ii) such termination is
either by the Company without Cause (as defined in the Employment Agreement) or
by the Grantee for Good Reason (as defined in the Employment Agreement).

3. Issuance of Shares of Stock; Mandatory Holding Period.

(a) Subject to the terms of the Plan and this Agreement, each Restricted Stock
Unit entitles the Grantee to receive one share of Stock as soon as reasonably
practicable following the Vesting Date.

(b) As soon as reasonably practicable following each Vesting Date, but in no
event later than 60 days after the end of the year in which such Vesting Date
occurs, the Company shall direct its transfer agent to issue to the Grantee the
number of shares of Stock equal to the incremental number of Restricted Stock
Units that became vested on such Vesting Date in satisfaction of the Award via
the Company’s dedicated on-line broker.

(c) Shares of Stock shall be issued and delivered to the Grantee in accordance
with Section 3(b) upon compliance to the satisfaction of the Committee (which is
the Board or committee thereof responsible for administering the Plan, as
described in Section 2 of the Plan) with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Grantee.

(d) Until such time as shares of Stock are issued to the Grantee pursuant to
Section 3(b), the Grantee shall have no rights as a stockholder with respect to
any shares of Stock underlying the Restricted Stock Units, including but not
limited to any voting rights.

(e) The Grantee acknowledges and agrees that he may not sell, transfer or
otherwise dispose of the Net Number of shares of Stock issued to him pursuant to
Section 3(b) for at least one year after the applicable date of issuance, unless
such sale, transfer or other disposition is in connection with a Transaction or
otherwise approved in advance by the Committee. For purposes hereunder, the “Net
Number” means the total number of shares of Stock issued to the Grantee on a
particular date pursuant to Section 3(b) minus the number of shares of Stock
withheld by the Company (or otherwise sold) in order to satisfy the Grantee’s
tax withholding obligations under Section 8 hereunder with respect to the
issuance of such shares.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment. Except as provided in Sections 2(b) and 2(c)
hereof, if the Grantee’s employment by the Company or its subsidiaries is
terminated for any reason or under any circumstances, this Award shall no longer
vest with respect to any unvested Restricted Stock Units.

5. Effect of Certain Transactions. Subject to Section 2(c) hereof, in the case
of a Transaction (as defined in Section 3 of the Plan), the unvested portion of
this Award shall be treated as set forth in Section 3 of the Plan.

6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms used herein shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

7. Transferability. This Award is personal to the Grantee, is non-assignable and
is not transferable by Grantee in any manner, by operation of law or otherwise,
other than by will or the laws of descent and distribution. The Stock to be
issued upon the vesting of this Award to the Grantee shall be issued, during the
Grantee’s lifetime, only to the Grantee.

8. Tax Withholding. Any issuance of shares of Stock to a Grantee pursuant to
this Award shall be subject to applicable tax withholding requirements. The
Grantee shall, not later than the date as of which the transfer of shares of
Stock pursuant to this Award becomes a taxable event for Federal income tax or
other applicable withholding tax purposes, pay to the Company or make
arrangements satisfactory to the Committee for payment of any Federal, state,
local, non U.S., or other taxes required by law to be withheld on account of
such taxable event. The Company shall have the authority to cause the required
tax withholding amount to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Grantee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy such withholding obligation.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Award to continue the Grantee
in employment and neither the Plan nor this Award shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time, in accordance with applicable law.

10. Non-Competition, Non-Solicitation. As additional consideration for this
Award to the Grantee, the Grantee hereby reaffirms his obligation regarding
non-competition and non-solicitation under the Employment Agreement.

11. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that the Award shall be exempt from the requirements of Section 409A of
the Code as a “short-term deferral” as described in Section 409A of the Code.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

3



--------------------------------------------------------------------------------

13. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the company employing the Grantee (the “Employer”),
the Company and any other Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing consent is that the Company would not be able to
grant the Grantee the Award or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing his
or her consent may affect the Grantee’s ability to participate in the Plan. For
more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

14. Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:

 

4



--------------------------------------------------------------------------------

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants;

(c) all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;

(d) the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;

(e) the Grantee is voluntarily participating in the Plan;

(f) the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;

(g) the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;

(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any);

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Stock; and

(k) neither the Employer, the Company nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Award or of any
amounts due to the Grantee pursuant to settlement of the Award or the subsequent
sale of any shares of Stock acquired upon settlement.

15. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

5



--------------------------------------------------------------------------------

16. Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

17. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

18. Amendment. Pursuant to Section 18 of the Plan, the Committee may at any time
amend or cancel any unvested portion of this Award, but no such action may be
taken that adversely affects the Grantee’s rights under hereunder without the
Grantee’s consent.

19. Severability. If any provision(s) hereof shall be determined to be illegal
or unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.

20. Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

ANSYS, INC. By:  

 

Name:   James E. Cashman III Title:   President & CEO

 

6



--------------------------------------------------------------------------------

The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Grantee (including through
an online acceptance process) is acceptable.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:       Ajei S. Gopal
     

 

     

 

 

7